       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 1 of 56




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANIE SLAMON, as Executrix of the            :
Estate of James Slamon, and                  :
ERIC LEWIS, on behalf of themselves          :
and all others similarly situated,           :
                                             :
                     Plaintiffs,             :
       v.                                    :     3:16-CV-2187
                                             :     (JUDGE MARIANI)
CARRIZO (MARCELLUS) LLC,                     :
RELIANCE MARCELLUS II, LLC,                  :
RELIANCE HOLDINGS USA, INC.,                 :
BKV OPERATING LLC, and                       :
BKV CHELSEA LLC,                             :
                                             :
                     Defendants.             :

                                   MEMORANDUM OPINION

                         I. INTRODUCTION AND PROCEDURAL HISTORY

       Presently before the Court is Plaintiffs’ Motion for Class Certification (Doc. 96). The

underlying complaint concerns a breach of contract claim regarding the royalty terms in the

Defendants’ oil and gas leases. (See generally Am. Compl., Doc. 107).

       On October 3, 2016, Plaintiff James Slamon filed a Complaint against Defendants

Carrizo (Marcellus), LLC (“Carrizo”); Reliance Marcellus II, LLC and Reliance Holdings

USA, Inc. (collectively “Reliance”) in the Susquehanna County Court of Common Pleas.

(Doc. 1, 9-31). Plaintiff alleges Defendants underpaid royalties on oil and gas leases to him

and a class exceeding one hundred members (See, e.g., id. at 10-11). Defendants

thereafter removed the case to federal Court on October 31, 2016. (See Doc. 1).
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 2 of 56




       In late-2016, Defendants Carrizo and Reliance moved to dismiss Plaintiff’s

Complaint under Federal Rule of Civil Procedure 12(b)(6). (Defs. Mot. Dismiss, Docs. 15,

17). On September 5, 2017, this Court dismissed Plaintiff’s breach of fiduciary duty claim in

Count IV of the Complaint with prejudice and denied the motions to dismiss in all other

respects. (See Doc. 31).

       On June 15, 2018, Plaintiff joined BKV Operating LLC and BKV Chelsea LLC

(collectively “BKV”) as Defendants. (Doc. 46). On June 18, 2018, Plaintiff filed a First

Amended Complaint against all of the Defendants. (Doc. 47).

       On August 19, 2019, Plaintiff moved to Substitute a Proper Party following the death

of James Slamon. (Doc. 100). The Executrix of James Slamon’s Estate, Janie Slamon, was

substituted as a proper party on August 22, 2019. (Doc. 103). On September 9, 2019,

Plaintiffs filed a Second Amended Complaint against all Defendants (Doc. 107) which

named Eric Lewis as an additional plaintiff and proposed class representative. Defendants

Carrizo and Reliance filed Answers to the Second Amended Complaint (Docs. 109, 110)

and Defendant BKV filed an Answer as well as Crossclaims against Defendants Carrizo and

Reliance. (Doc. 111).

       Plaintiffs’ Second Amended Complaint seeks declaratory relief with respect to the

proper interpretation of the Leases and the royalty provisions therein (Count I), damages for

breach of contract, (Count II), damages for breach of contract through a breach of the

implied duty of good faith and fair dealing (Count III), and an accounting (Count IV).



                                               2
         Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 3 of 56




        On July 15, 2019, Plaintiff moved to certify a class of plaintiffs. (Pls.’ Mot. Certify

Class, Doc. 96). Defendants Carrizo and Reliance filed briefs in opposition to Plaintiffs’

motion. Although BKV did not file a brief in opposition, during a telephonic conference call

with the Court on April 17, 2020, BKV stated it would “follow the lead of the other

Defendants.”

        The Motion for Class Certification (Doc. 96) is now before the Court. The issues

have been fully briefed and Plaintiffs’ Motion is ripe for disposition. 1 For the reasons set

forth below, the Court will grant in part and deny in part Plaintiffs’ Motion for Class

Certification.

                                        II. FACTUAL ALLEGATIONS

        Plaintiff James Slamon was a Pennsylvania resident who owned real property in

Susquehanna County, Pennsylvania. (Am. Compl., Doc. 107, at ¶ 7). On July 16, 2019,

James Slamon passed away and Janie Slamon was substituted as a proper party as

Executrix of the Estate of James Slamon. (Id.; Doc. 103). Plaintiff Eric Lewis is a

Pennsylvania resident who owns real property in Susquehanna County, Pennsylvania. (Am.

Compl., at ¶ 8). Defendant Carrizo is a Delaware limited liability company; Defendant

Reliance is a Delaware limited liability company wholly owned by Reliance Holding USA,



        1  On April 17, 2020, the Court conducted a conference call with counsel for the parties to inquire as
to whether any party wished to have an evidentiary hearing regarding Plaintiffs’ Motion for Class
Certification. Counsel for all parties agreed that no evidentiary hearing was necessary and all parties stated
that they were “comfortable” with the Court relying upon the evidentiary submissions each had filed in
making its determination on Plaintiffs’ Motion.


                                                      3
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 4 of 56




Inc., a Texas corporation; and Defendant BKV is a Delaware limited liability company. (Id. at

¶¶ 12-14).

       On or about April 7, 2009, Slamon entered into a Paid Up Oil and Gas Lease

Agreement and Addendum (“Slamon Lease”) with Defendant Carrizo. (Id. at ¶ 7). On or

about April 25, 2009, Lewis and his wife, as tenants by the entireties, entered into a Paid Up

Oil and Gas Lease Agreement and Addendum with Defendant Carrizo. (Id. at ¶ 8). Plaintiffs

allege these leases are “substantively identical.” (Id. at ¶ 24).

       In August 2010, with Slamon’s approval, Carrizo assigned Reliance an undivided

sixty percent working interest in the lease. (Id. at ¶ 28).

       As of April 1, 2017, Defendant BKV acquired certain leasehold interests from Carrizo

and Reliance, including all Leases with putative Class Members to this action. (Id. at ¶ 15).

From April 1, 2017 through May 31, 2018, Plaintiffs assert that Carrizo and Reliance

continued to act as operators under the class leases and continued to be responsible for

calculating and remitting royalty payments under the class leases. (Id.). As of June 1,

2018, BKV “took over all operations of gas production and operation under the class

Leases, including the responsibility for calculating and remitting royalty payments to

lessors.” (Id. at ¶ 16; see also, id. at ¶ 46).

       Plaintiffs allege that in exchange for granting Carrizo exclusive rights to the oil and

gas underlying their land, Plaintiffs became entitled to a “production royalty” on all gas




                                                  4
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 5 of 56




production. (Am. Comp., at ¶ 25). The Slamon Lease contains two provisions at issue in

this case. First, the Production Royalty term (“No Deductions Provision”) states:

       [4](b) Production Royalty: Lessee shall pay Lessor the following royalty (the
       “Royalty”), free of all costs, whether pre-production or post-production as
       follows:
           . . . (ii) GAS: Lessee shall deliver to the credit of Lessor, free of all costs
           (whether pre-production or post-production), a monthly Royalty equal to
           eighteen percent (18%) of the greater of (i) the market value, measured at
           the point of take, of all gas and any constituents produced from the
           Leasehold or lands pooled or unitized therewith, or (ii) the gross amount of
           revenue paid to Lessee for all gas and any constituents produced from the
           Leasehold or lands pooled or unitized therewith, measured at the point of
           take; provided, however, that when gas production is sold in an arms-length
           sale transaction with an unaffiliated third party, the value of such gas
           production shall be the price paid to Lessee.

(Id. at ¶ 26; see also, Slamon Lease, Doc. 96-3, at 2). Second, the Valuation term (“Highest

Price Provision”) provides:

       [4](f) Valuation: The value of oil, gas, or other hydrocarbon production shall be
       determined on the basis of the greater of (i) the prevailing local market price at
       the time of sale or use, or, NYMEX spot price as published at the time of sale,
       whichever is greater, or (ii) the price paid to Lessee from the sale or use of the
       gas, including proceeds and any other thing of value received by Lessee;
       provided, however, that when gas production is sold in an arms-length sale
       transaction with an unaffiliated third party, the value of such gas production
       shall be the price paid to Lessee.

(Id. at ¶ 27; Slamon Lease, Doc. 96-3, at 3).

       Plaintiffs allege that their royalty payments from Reliance and Carrizo “have been

based on prices that are consistently below both the NYMEX spot price for natural gas and

prices paid by other comparable gas producers in the same area . . .” (Am. Compl., Doc.

107, at ¶ 32). Plaintiffs further assert that Carrizo has represented “that it is paying

                                                5
         Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 6 of 56




Royalties based on the net amount it receives from selling the gas produced from Plaintiff’s

and Class Members’ land to DTE Energy Trading, Inc. (‘DTE’), which Carrizo characterizes

as an ‘unaffiliated third party’” (id. at ¶ 39), but that the payment of royalties “based on the

net amount it receives from DTE after all pre-production and postproduction expenses have

been deducted is improper under the terms of the Lease” (id. at ¶ 40). Plaintiffs allege that

Reliance and BKV also engaged in the same type of behavior in calculating the royalty

payments owed to Plaintiffs and the Classes, and that BKV continues to do so. 2 (Id. at ¶¶

58, 59).

        Plaintiffs allege that each proposed class is “reasonably estimated to exceed one

hundred participants” (Am. Compl., at ¶ 66) and that “[t]he objective facts are the same for

all Class members in that: (a) each entered into a Paid Up Oil and Gas Lease with Carrizo

and/or Reliance, which was later assigned to BKV; and (b) each received Royalty payments

that were based on improperly deducted post-production costs or improperly calculated

rates, or were otherwise improper under the terms of the Lease” (id. at ¶ 67).3



        2In their motion for class certification, Plaintiffs now concede that BKV does not deduct post
production expenses from the price it receives for gas sold in determining the royalty to be paid to Plaintiffs
unless authorized to do so by the terms of the lease. (See Pls.’ Br., Doc. 96-2, at 15 (admitting that BKV
“only deducts Post-Production Expenses from those lessors whose leases authorize those deductions.”)).

        3   The allegations set forth in this section of the Court’s Opinion only cite the factual allegations
pleaded by Plaintiffs in their Amended Complaint (Doc. 107). However, Plaintiffs’ motion for class
certification and accompanying brief provide more specificity as to the basis for Plaintiffs’ claims. Plaintiffs
assert that from 2011 through May 2018 Carrizo and Reliance sold almost all gas produced under the
putative class members’ leases to DTE Energy Trading, Inc. (“DTE”). (Pls.’ Br., Doc. 96-2, at 8-12).
Plaintiffs assert that the only exception was from November 2, 2012 to October 31, 2013 when Reliance
sold gas produced in Wyoming County to Twin Eagles Resource Management, LLC. (Id. at 11). Plaintiffs


                                                        6
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 7 of 56




                                              III. ANALYSIS

        Plaintiffs move to certify three classes pursuant to Rules 23(a), 23(b)(2) and 23(b)(3)

of the Federal Rules of Civil Procedure: (1) No Deductions Class; (2) Highest Price Class;

and (3) Implied Duty Class. (Pls.’ Mot. Certify Class, Doc. 96). Plaintiffs define the classes

as follows:

      1. No Deductions Class: All persons or entities within the Commonwealth who
         are, or have been, a royalty owner under a Paid Up Oil and Gas Lease with or
         assigned to one or more of Defendants where that lease expressly prohibits
         the deduction of post-production expenses when calculating royalty amounts
         due, and where (a) natural gas has been produced under the lease, (b) the
         person or entity has received one or more royalty payments under the lease,
         and (c) the person or entity has not released their claims in this matter.

      2. Highest Price Class: All persons or entities within the Commonwealth who are,
         or have been, a royalty owner under a Paid Up Oil and Gas Lease with or
         assigned to one or more of Defendants where that lease expressly provides
         that the value of natural gas on which lessee owes a royalty percentage is,
         absent application of a contractual proviso, the greater of the NYMEX spot
         price and/or the prevailing local market price, or the price at which the gas is
         sold, and where (a) natural gas has been produced under the lease, (b) the
         person or entity has received one or more royalty payments under the lease,
         and (c) the person or entity has not released their claims in this matter.

      3. Implied Duty Class: All persons or entities within the Commonwealth who are,
         or have been, a royalty owner under a Paid Up Oil and Gas Lease with or
         assigned to one or more of Defendants where (a) natural gas has been
         produced under the lease, (b) the person or entity has received one or more

further state that, in June 2018, BKV took over operations, terminated the contracts with DTE, and retained
Concord Energy, LLC instead. (Id. at 12).
         In addition, Plaintiffs assert that when calculating royalty payments, Carrizo and Reliance each
based its payments “solely on the Net Proceeds they received (which had been reduced by marketing fees
and Post-Production Expenses) – not on the gross Resale Proceeds generated through gas sales.” (Id. at
13). Plaintiffs claim this methodology was used for all lessors, regardless of language in the lease that
prohibited or authorized deductions and regardless of language in the lease that mandated the valuation of
gas at the higher of the NYMEX spot price, local market price, or actual sale price. (Id. at 13-14).


                                                     7
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 8 of 56




          royalty payments under the lease, and (c) the person or entity has not released
          their claims in this matter.

(Id. at 1-2).

        To certify a class, the Court must proceed in two steps under Rule 23. First, Rule

23(a) states:

        One or more members of a class may sue or be sued as representative parties
        on behalf of all members only if:
           (1) the class is so numerous that joinder of all members is impracticable;
           (2) there are questions of law or fact common to the class;
           (3) the claims or defenses of the representative parties are typical of the
           claims or defenses of the class; and
           (4) the representative parties will fairly and adequately protect the interests
           of the class.

Fed. R. Civ. P. 23(a).

        If all of the requirements under Rule 23(a) are satisfied, the Court will proceed to

Rule 23(b), which provides, in relevant part:

        A class action may be maintained if Rule 23(a) is satisfied and if:
           ....
           (2) the party opposing the class has acted or refused to act on grounds that
           apply generally to the class, so that final injunctive relief or corresponding
           declaratory relief is appropriate respecting the class as a whole; or
           (3) the court finds that the questions of law or fact common to class members
           predominate over any questions affecting only individual members, and that
           a class action is superior to other available methods for fairly and efficiently
           adjudicating the controversy. The matters pertinent to these findings include:
                (A) the class members' interests in individually controlling the
                prosecution or defense of separate actions;
                (B) the extent and nature of any litigation concerning the controversy
                already begun by or against class members;
                (C) the desirability or undesirability of concentrating the litigation of the
                claims in the particular forum; and
                (D) the likely difficulties in managing a class action.

                                                 8
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 9 of 56




Fed. R. Civ. P. 23(b)(2)-(3).

       The burden to prove compliance with Rule 23 is upon the party seeking class

certification, who “must affirmatively demonstrate his compliance with the Rule—that is, he

must be prepared to prove that there are in fact sufficiently numerous parties, common

questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S. Ct.

2541, 180 L. Ed. 2d 374 (2011). The burden is “not merely a threshold showing.” In re

Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 307 (3d Cir. 2008), as amended (Jan. 16,

2009); see also Dukes, 564 U.S. at 350 (“Rule 23 does not set forth a mere pleading

standard.”). Factual determinations in this context “must be made by a preponderance of

the evidence.” In re Hydrogen Peroxide, 552 F.3d at 305.

       All cases involving class certification questions necessitate a “thorough examination

of the factual and legal allegations.” Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

259 F.3d 154, 166 (3d Cir. 2001), as amended (Oct. 16, 2001). In some cases, “it may be

necessary for the court to probe behind the pleadings before coming to rest on the

certification question.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160, 102 S. Ct. 2364,

72 L. Ed. 2d 740 (1982).

                                     A. Ascertainability

       If a class is seeking certification under Rule 23, “an essential prerequisite…is that

the class must be currently and readily ascertainable based on objective criteria.” Marcus v.

BMW of N. Am., LLC, 687 F.3d 583, 592–93 (3d Cir. 2012). This requirement allows

                                               9
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 10 of 56




potential members to receive notice and opt out of the class action, protects defendants’

rights, and ensures the parties can identify class members efficiently. Carrera v. Bayer

Corp., 727 F.3d 300, 307 (3d Cir. 2013); see also Byrd v. Aaron's Inc., 784 F.3d 154, 162

(3d Cir. 2015), as amended (Apr. 28, 2015)(“[T]he independent ascertainability inquiry

ensures that a proposed class will actually function as a class.”).

       A class is currently and readily ascertainable if (1) it is “defined with reference to

objective criteria” and (2) there is “a reliable and administratively feasible mechanism for

determining whether putative class members fall within the class definition.” Hayes v. Wal-

Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013)(citing Marcus, 687 F.3d at 592-93). If

class members cannot be identified “without extensive and individualized fact-finding or

‘mini-trials,’ then a class action is inappropriate.” Id. at 593.

       Carrizo and Reliance challenge the ascertainability of the putative classes, arguing

the classes are not defined by objective criteria. (See Carrizo Br. Opp’n., at 11-12; Reliance

Br. Opp’n., at 7-11). Reliance cites a number of cases which denied class certification on

ascertainability grounds due to the need to review land and title records because the

defendants could not track changes in royalty ownership. (Reliance Br. Opp’n., at 7-8).

       As to the No Deductions and Highest Price classes, Plaintiffs argue that they have

defined an ascertainable class using objective criteria. The classes include “individuals or

entities that have or had leases with Defendants” that contain No Deductions and/or Highest




                                                 10
         Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 11 of 56




Price clauses, and “those leases contain certain identical or substantively similar

provisions.” (Pls.’ Br., at 18-19).

         Plaintiffs argue the mechanism for identifying putative class members is through a

combination of the members’ leases and Defendants’ royalty payment data. (Id. at 19).

Plaintiffs assert, “Each Defendant used a database software system to keep track of

information related to the Class Leases and has a record of the individuals or entities to

whom it paid royalties.” (Id.).

         In a request for admission submitted to Carrizo, Plaintiffs requested:

         Admit that, with respect to any individual person or entity to whom or which you
         ever paid a royalty in connection with the gathering, production or sale of
         natural gas within Susquehanna or Wyoming County, Pennsylvania, you have
         or could obtain information to identify the specific Lease under which that
         person or entity claimed entitlement to, and/or pursuant to which you paid, that
         royalty.

(Carrizo Resp. to Pls.’ Req. Admis., Doc. 135-1). Carrizo responded:

         Admitted in part; denied in part. [Carrizo] admits that it has or could obtain the
         information described in this request with respect to the payments it made.
         Carrizo denies that it necessarily has or could obtain all of the information
         described in this request with respect to payments made by BKV Chelsea LLC
         or another successor or entity (which are included in the definition of “you” set
         forth with these requests) after Carrizo no longer had an interest in the Leases.
         The reason for this partial denial is that Carrizo does not currently have an
         interest in the Leases, and therefore, if there have been new lessors, title
         disputes, assignments or changes in ownership interests after Carrizo’s
         involvement ended, Carrizo would not have been involved in those payments
         and may not know or have access to the information described in the request.

(Id.).




                                                11
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 12 of 56




       Plaintiffs submitted the same request for admission to BKV, which responded as

follows:

       BKV admits that, with respect to any individual person or entity to whom or
       which BKV paid a royalty in connection with the gathering, production, or sale
       of natural gas within Susquehanna or Wyoming County, Pennsylvania, BKV
       has or could obtain information to identify the specific Lease under which that
       person or entity claimed entitled to, and/or pursuant to which BKV paid, that
       royalty. BKV denies that it necessarily has or could obtain the information
       described in this request with respect to payments made by other parties,
       including but not limited to Carrizo (Marcellus) LLC and Reliance Marcellus II
       LLC (which are included in the definition of “you” set forth with these
       responses). The reason for the partial denial is that BKV did not have an
       interest in the Leases at certain times and, therefore, BKV was not involved in
       those payments and did not have access to the described information.

(BKV Resp. to Pls.’ Req. Admis., Doc. 135-2).

       Defendant Reliance argues that its “records are maintained in discrete databases or

network files and Reliance is not able to generate a report that would identify the royalties

paid at a certain time to a royalty owner under a specific lease.” (Reliance Br. Opp’n., at 10).

However, even though Defendant Reliance may not have one database to connect lessors

to their royalty payments and to their leases, all of the data is available to do so. (Dep. of D.

Perry, Doc. 135-3, at 47:25–48:10). Reliance’s Senior Accounting Manager, Deane Perry,

testified she was aware that Reliance produced a spreadsheet with 207,000 entries tracking

“the royalty owner, the well, the month, the volume of gas produced, the value of the gas,

the decimal interest.” (Id. at 47:25-48:10). When asked if this spreadsheet could be used to

determine “the historical royalty ownership at the well level for each royalty owner,” Perry

replied, “Yes. It’s all the data lines basically contained in SAP payment records.” (Id. at

                                               12
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 13 of 56




48:16–25). Moreover, data exists to connect royalty owners to a well which corresponds to a

specific lease. (Id. at 50:3-5 (“Q. So if we can tie the lease to the well, we can tie the lease

to the royalty, correct? A. I agree.”)).

       Unlike in the cases Reliance cites, it would not be necessary to individually review

land and title records as Reliance maintains records of change of ownership. (Id. at 45:17-

48:25). Perry initially explained that Reliance’s database, SAP, overwrites historical

ownership data:

       As an example, an owner sells their property. A new owner may or may not
       have to be set up. Land department, once the new owner is set up, they could
       initiate a request— it’s a job in SAP where they would put the old owner
       transferring to the new owner, whether it was 100 percent of their ownership, a
       portion of their ownership. But that record would always exist showing what it
       was and now what it is. And what it now is would be reflected on the deck. What
       it was would no longer be reflected on the deck.

(Id. at 45:20-46:5). When asked, “Can Reliance determine historical ownership at the well

level?”, Perry responded, “It would be — yes. It would be an extremely manual process.”

(Id. at 47:17-20). Perry further explained the steps, “Basically taking all the pieces of the

puzzle via the data, the check, the chain of title all the way — every production month.” (Id.

at 47:21-24). However, Perry also stated that the previously-mentioned 207,000-line Excel

spreadsheet would allow Reliance to access this information:

       Q. . . . Could you determine the historical royalty ownership at the well level for
       each royalty owner?
       A. Yes.
       Q. So you could use that spreadsheet to do that, couldn’t you?
       A. Yes. It’s all the data lines basically contained in SAP payment records.



                                               13
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 14 of 56




(Id. at 48:16-25).

       The identity of the putative class members can be ascertained by referring to lease

documents, which have been held to be “objectively verifiable.” Walney v. SWEPI LP, No.

CIV.A. 13-102, 2015 WL 5333541, at *28 (W.D. Pa. Sept. 14, 2015). Therefore, the

Plaintiffs have demonstrated ascertainability by a preponderance of the evidence for the No

Deductions and Highest Price classes.

       The Implied Duty Class, however, cannot satisfy ascertainability. First, there are no

objective criteria to define the class. The criteria for this class are overly broad, making it

impossible to ascertain objectively who is a member of the putative class. In fact, the class’s

definition could reasonably include every single lessor that entered a lease with the

Defendants at any time anywhere in Pennsylvania regardless of the lease language.

       Second, there is no administratively feasible method to determine who would be part

of the class. “A plaintiff does not satisfy the ascertainability requirement if individualized fact-

finding or mini-trials will be required to prove class membership.” Carrera, 727 F.3d at 307-

308. A manageable process “does not require much, if any, individual factual inquiry.” Id.

Ascertaining the members of the Implied Duty Class would require the Court to individually

analyze every contract. The Court cannot presume an implied duty exists in the contract

without analyzing the express language of each contract to determine if express language

would preclude the implied duty. See Jacobs v. CNG Transmission Corp., 772 A.2d 445,

455 (Pa. 2001)(“Pennsylvania law recognizes an implied covenant but also recognizes that



                                                14
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 15 of 56




the specific agreement of the parties may preclude the application of the doctrine”); Caldwell

v. Kriebel Res. Co., LLC, 72 A.3d 611, 615 (Pa. Super. Ct. 2013).

       The Implied Duty Class cannot satisfy ascertainability because it is not defined

through objective criteria and would require an individual inquiry into every lease of the

putative class. Without meeting this prerequisite, the Implied Duty Class cannot be certified.

                                         B. Rule 23(a)

       The Court must next analyze whether Plaintiffs meet the four statutory requirements

of Rule 23(a): numerosity, commonality, typicality, and fair and adequate representation.

See Fed. R. Civ. P. 23(a).

       1. Numerosity

       The numerosity requirement for a putative class is satisfied if “the class is so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). There is no

minimum number of class members required, but “generally if…the potential number of

plaintiffs exceeds forty, the first prong of Rule 23(a) has been met.” Stewart v. Abraham,

275 F.3d 220, 226-27 (3d Cir. 2001). In this case, Plaintiffs contend that there may be at

least 193 members in the No Deductions Class, at least 139 in the Highest Price class, and

at least 253 in the Implied Duty Class. (Pls.’ Br., at 20). In reviewing Defendants’

submissions, neither Defendant contested numerosity in their briefs. (See generally

Reliance Br. Opp’n.; Carrizo Br. Opp’n.). Therefore, Plaintiffs have satisfied numerosity.




                                               15
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 16 of 56




       2. Adequate Representation

       Rule 23(a)(4) requires plaintiffs to prove that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The requirement first

“tests the qualifications of the counsel to represent the class.” In re Schering Plough Corp.

ERISA Litig., 589 F.3d 585, 602 (3d Cir. 2009). Second it “seeks to uncover conflicts of

interest between named parties and the class they seek to represent.” Id.

       Plaintiffs argue that their interests are “directly aligned with those of the Classes

because [they] sustained the same harm caused by Defendants’ uniform breaches of the

Class Leases and underpayment of royalties,” and they are seeking “all available relief for

such harm.” (Pls.’ Br., at 22; see also Suppl. Mem. of Law Supp. Pls.’ Mot. Class

Certification, Doc. 112, at 3). Plaintiffs further argue that Class Counsel have the necessary

“experience, skill and qualifications” to pursue the class action and do not possess any

“actual or potential conflicts with the Classes.” (Pls.’ Br., at 22). Defendants do not contest

either of these positions in their briefs in opposition to class certification. (See generally

Reliance Br. Opp’n.; Carrizo Br. Opp’n.). The Court finds Plaintiffs have met the adequacy

of representation requirement.

       3. Commonality

       The commonality requirement necessitates that a plaintiff prove “there are questions

of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). In order to meet the

commonality requirement, the putative class must raise common contentions capable of



                                                16
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 17 of 56




class wide resolution. Dukes, 564 U.S. at 350. The focus is not on the “raising of common

‘questions’—even in droves—but rather, the capacity of a class-wide proceeding to

generate common answers apt to drive the resolution of the litigation.” Id. (emphasis in

original). If the issue is common to the class, the “determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke.” Id.

       Commonality is satisfied if “the named plaintiffs share at least one question of fact or

law with the grievances of the prospective class.” Rodriguez v. Nat'l City Bank, 726 F.3d

372, 382 (3d Cir. 2013); see also Dukes, 564 U.S. at 359 (“[E]ven a single common

question will do.”). In evaluating commonality, “the bar is not a high one.” Reyes v.

Netdeposit, LLC, 802 F.3d 469, 486 (3d Cir. 2015). The focus for the Court is “not on the

strength of each class member’s claims but instead on whether the defendant’s conduct

was common as to all of the class members.” In re Cmty. Bank of N. Virginia Mortg. Lending

Practices Litig., 795 F.3d 380, 397 (3d Cir. 2015)(internal quotations omitted). As long as

the class was subjected to the “same harmful conduct by the defendant, Rule 23(a) will

endure many legal and factual differences among the putative class members.” Id.; see also

Rodriguez, 726 F.3d at 382-83 (collecting Third Circuit cases focusing the commonality

inquiry on the defendant’s conduct).

       For the No Deductions and Highest Price Classes, the Plaintiffs have satisfied

commonality. Plaintiffs assert each of the Defendants calculated royalties using the same




                                                 17
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 18 of 56




methodology for all of its Lessors in the No Deductions and Highest Price classes,

regardless of lease language. (See Pls.’ Br., at 12-16).

       In a deposition, Reliance’s Senior Accounting Manager, Deane Perry, was asked

“With respect to any landowner in Northeast PA, was there ever an instance where Reliance

paid a royalty on anything other than the amount remitted by either DTE or Twin Eagles for

the purchase of gas?” (Dep. of D. Perry, Doc. 96-15, 38:1-4). Perry responded, “Not to my

knowledge.” (Id. at 38:5). Perry was additionally asked about the valuation clause:

       Q. Outside of counsel, was there ever a time that you were asked for input in
       deciding which among certain alternative valuation methodologies and different
       lease provisions would be appropriate for Reliance to utilize when calculating
       royalties for Northeast PA landowners?
       A. No.

(Id. at 43: 2-7). In a Declaration, Perry stated, “Reliance recorded revenues and paid

royalties under the NEPA Leases based on the price it received from a third party for the

volumes of gas sold.” (Decl. of D. Perry, Doc. 119-2, at ¶ 11).

       Carrizo’s controller, Max Seewann, was asked in a deposition “[D]uring the time that

you were controller, was there ever an instance where a Northeast PA landowner was paid

a royalty where— on a value of gas that differed from whatever price DTE paid to Carrizo

for that gas?” (Dep. of M. Seewann, Doc. 99-1, Ex. 19, 99:16-20). Seewann replied, “Not to

my knowledge.” (Id. at 99:21). Seewann also testified specifically about deficiency fees,

saying all leases were treated the same:

       Q. For the entire time that you have been the controller until the BKV
       acquisition, would a lessor that had a deduct-free lease receive the same price

                                              18
         Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 19 of 56




         as a lessor that had expressly allowed post production expenses, all other
         aspects assumed even being identical?
         A. Well, there are no—to the extent there’s no deductions, then there’s no
         difference in the price again. We wouldn’t deduct that when—the deficiency
         fees from anybody. So neither deduct free or deduct paying would be charged
         that deficiency fee.

(Id. at 81:19–82:4).

         Seewann additionally testified regarding the valuation of gas:

         Q. We talked before about how Carrizo calculated the royalties for Northeast
         landowners. This is a slightly different question. In terms of how to value the
         gas that you were paying a royalty on, are you aware of any instance during
         the time that you were controller where Carrizo paid a production royalty on a
         value of gas that differed from the price Carrizo received from DTE?
         A. No.
         Q. [...] Did the methodology that Carrizo used, that we went over this morning,
         to calculate royalties for landowners in Northeast PA, did that methodology
         change during the time that you were controller?
         A. I guess it depends on how you define methodology, but I think as the
         agreements changed, we continued to pay, you know, based on that price, if
         that’s what you’re asking, the DTE price that we received.

Id. at 100:14–101:12. Carrizo similarly specified in its brief, “Carrizo paid royalties to lessors

based on the price it received for the arms-length sale of gas to DTE.” (Carrizo Br. Opp’n.,

at 4).

         In contrast to Reliance and Carrizo, BKV does not use the same methodology for

leases that contain a No Deductions Clause as leases that expressly allow deductions.

BKV’s assistant controller, Brennan Paul McMullin, was asked in a deposition about BKV’s

royalty records:

         Q. What type of royalty owner records are contained with the deck?



                                                19
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 20 of 56




       A. The actual royalty owner, themselves; their address; a breakout of whether
       they have multiple interests in the same property; and then attributes for those
       royalty owners such as their lease being cost-free in nature.
       Q. And what do you mean when you say “their lease being cost-free in nature”?
       A. If their lease is cost-free, it would be indicated within the deck, which is that
       piece of master data, and it would prevent that owner from being charged any
       post-production costs in that scenario.

(Dep. of B. McMullin, Doc. 99-2, Ex. 21, at 28:21–29:9). Plaintiffs admit that BKV “only

deducts Post-Production Expenses from those lessors whose leases authorize those

deductions.” (Pls.’ Br., at 15).

       However, BKV does use the same methodology regardless of the presence of a

Highest Price Clause—specifically, it bases royalty calculations on prices received rather

than comparing the NYMEX or local market price.

       Q. And at no time performing a royalty calculation have you ever used the
       NYMEX spot price as an input, correct?
       A. Correct.
       Q. For any royalty payment to any royalty owner, Correct?
       A. Correct.

(Dep. of B. McMullin, Doc. 99-2, Ex. 21, at 67:13-19). When asked specifically about the

Slamon Lease, McMullin replied that the same methodology was used:

       Q. And you also don’t do any of the comparisons that are discussed in
       Paragraph 4B2 of the Slamon lease, correct?
       A. That’s correct.
       Q. And same thing for comparisons on the basis of the greater of that are in
       Paragraph 4F, correct?
       A. Correct.

(Id. at 70:19-71:1).




                                               20
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 21 of 56




       Plaintiffs have, therefore, demonstrated that the Defendants use the same

methodology to calculate royalties—basing the royalty on the price received—despite the

various obligations required in the classes’ leases. In other cases where royalties were

calculated in the same way for all class members, commonality was held to be satisfied.

Naylor Farms v. Anadarko OGC Co., No. CIV-08-668-R, 2009 WL 8572026, at *5 (W.D.

Okla. Aug. 26, 2009), order clarified sub nom. Naylor Farms, Inc. v. Anadarko OGC Co., No.

CIV-08-668-R, 2011 WL 7267850 (W.D. Okla. June 15, 2011)(holding commonality was

satisfied because all royalty owners were “treated in the same manner with regard to the

calculation of royalty payments”); Fankhouser v. XTO Energy, Inc., No. CIV-07-798-L, 2010

WL 5256807, at *3 (W.D. Okla. Dec. 16, 2010)(finding common issues existed despite

differences in royalty provision language where “there is no difference in how royalties are

paid to members of the class based on lease language”).

       Because of the common methodology, questions regarding these practices will

generate common answers for each of the classes and drive resolution of the litigation. In a

similar case concerning the propriety of deducting post-production costs, the district court

identified common issues despite varying contract language: “[W]hether Defendants

breached their obligations under the various leases by incorrectly calculating royalties is an

issue that undergirds every claim. While determining damages will require individual

calculations, this does not preclude a finding of commonality,” Naylor Farms v. Anadarko,

2009 WL 8572026, at *5. Here, determining whether the Defendants in fact compared the



                                              21
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 22 of 56




NYMEX spot price or local market price to the price received would present a common

answer for the entire Highest Price Class. Likewise, determining whether Defendants in fact

deducted post-production costs from the royalties paid to lessors, and did so in violation of a

prohibition on the deduction of such costs in the lease, would present common answers for

the entire No Deductions Class. If the transactions between the Defendants and DTE or

Twin Eagle were in fact arms-length sale transactions with unaffiliated third parties as

Defendants contend, this would resolve a common question regarding the contractual

proviso for both the No Deductions and Highest Price Classes in one stroke.

       Defendant Carrizo further argues that Plaintiffs cannot demonstrate commonality

within the No Deductions Class due to the number of variations in lease language. (See

Carrizo Br. Opp’n., at 11–14). However, the variations in lease language do not destroy

commonality under Rule 23(a). See Anderson Living Tr. v. Energen Res. Corp., No. 13-CV-

00909 WJ/CG, 2019 WL 6618168, at *4 (D.N.M. Dec. 5, 2019), reconsideration denied, No.

13-CV-00909 WJ/CG, 2020 WL 406365 (D.N.M. Jan. 24, 2020)(“Thus, any language

differences among lease provisions concerning post-production deductions do not defeat

commonality.”); Riedel v. XTO Energy, Inc., 257 F.R.D. 494, 509 (E.D. Ark. 2009)(holding

commonality was met despite differences in lease language); Rhea v. Apache Corp., No.

CIV-14-0433-JH, 2019 WL 1548909, at *8 (Feb. 15, 2019)(certifying a class where leases

were not identical but there was “extensive uniformity between leases”); Fankhouser, 2010




                                              22
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 23 of 56




WL 5256807, at *3 (holding identical royalty provisions were not needed to prove

commonality).

       Courts have denied certification in cases only where the plaintiffs failed to examine

all or a majority of the class leases and were unable to demonstrate common language. See

EQT Prod. Co. v. Adair, 764 F.3d 347, 363 (4th Cir. 2014)(“Neither we nor the district court

knows the number of deed variations or the materiality of the discrepant language.”); see

also Naylor Farms, Inc. v. Chaparral Energy, LLC, 923 F.3d 779, 790 (10th Cir.

2019)(collecting cases where plaintiffs failed to review and categorize class leases).

       Here, Plaintiffs have reviewed and categorized 312 non-duplicate leases that could

be included in each putative class. (See List of Reviewed Carrizo-Produced Leases

[“Leases Chart”], Doc. 141). Plaintiffs have indicated in which class each member would be

included and whether the language is identical to the named plaintiffs’ leases. (See id.).

Plaintiffs also submitted a copy of each of the leases reviewed. (Docs. 141-Doc. 147).

Therefore, unlike Adair upon which Carrizo relies, the Plaintiffs have met their burden to

produce evidence that commonality exists despite some variations in lease language for the

Highest Price and No Deductions Classes.

       In contrast, just as the Implied Duty Class fails to satisfy the ascertainability

prerequisite, it also fails to satisfy the commonality requirements under Rule 23(a). Plaintiffs

contend the common issue for this class is “whether Defendants breached the duty of good

faith and fair dealing for the Implied Duty Class by failing to obtain a reasonable price for the



                                               23
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 24 of 56




gas sold and/or for paying vastly different prices for the same gas produced from the same

well at the same time.” (Pls.’ Br., at 27). The answer to this question would not provide a

common answer for the entire class. Under Pennsylvania law, express language in a

contract will displace any implied duty within that contract. See Jacobs, 772 A.2d at 455;

Caldwell, 72 A.3d at 615. This Court would need to analyze every contract to determine

whether there is any express language that would displace the implied duty of good faith

and fair dealing. The Plaintiffs have failed to prove that the implied duty of good faith and

fair dealing exists class wide. Wallace B. Roderick Revocable Living Tr. v. XTO Energy,

Inc., 725 F.3d 1213, 1218 (10th Cir. 2013)(“But given known variations in lease language,

we think it was the [plaintiff’s] burden to affirmatively demonstrate commonality on the

implied duty…”). While Plaintiffs submitted a chart summarizing which contracts contained

No Deductions clauses and which contained Highest Price clauses, there was no indication

of which contracts contained express language that would negate an implied duty. (See

Leases Chart, Doc. 141).

       Even if they had provided the Court with this information, every contract would still

need to be analyzed individually to determine if implied duties were waived or limited, what

conduct would constitute a breach, and if there was a breach. The Court would not only

need to undertake an individual assessment of every well and the competitive market price

each month to determine what is a fair price, but would also need to individually assess




                                               24
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 25 of 56




every contract to determine whether there was a violation of the implied duty of good faith

and fair dealing. No common answers could be generated for the entire class.

       4. Typicality

       The typicality element requires Plaintiffs to prove that “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P.

23(a)(3). Even though commonality and typicality “tend to merge… they are distinct

requirements under Rule 23.” Baby Neal for & by Kanter v. Casey, 43 F.3d 48, 56 (3d Cir.

1994). Commonality evaluates the sufficiency of the class itself while typicality evaluates the

sufficiency of the named plaintiff. Id. Typicality allows the Court to “screen out class actions

in which the legal or factual position of the representatives is markedly different from that of

other members of the class even though common issues of law or fact are present.”

Marcus, 687 F.3d at 598. In order to satisfy typicality:

       (1) the claims of the class representative must be generally the same as those
       of the class in terms of both (a) the legal theory advanced and (b) the factual
       circumstances underlying that theory; (2) the class representative must not be
       subject to a defense that is both inapplicable to many members of the class
       and likely to become a major focus of the litigation; and (3) the interests and
       incentives of the representative must be sufficiently aligned with those of the
       class.

In re Schering Plough, 589 F.3d at 599.

       Defendant Reliance argues that Plaintiffs have not satisfied the first prong of typicality

as the language in their leases varies from the language of the other members of the “No

Deductions” and “Implied Duty” classes. (Reliance Br. Opp’n., at 25-26). “As a result, these



                                               25
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 26 of 56




class members will not share with Plaintiffs the same analysis on lease interpretation, breach

of contract liability, damages, or defenses.” (Reliance Br. Opp’n., at 25).

       However, the Third Circuit has held that even if there are variations, they “will not

render a claim atypical if the claim arises from the same event or practice or course of

conduct that gives rise to the claims of the [absent] class members, and if it is based on the

same legal theory.” Stewart, 275 F.3d at 227-28 (quoting Hoxworth v. Blinder, Robinson &

Co., Inc., 980 F.2d 912, 923 (3d Cir. 1992)). Here, within the No Deductions and Highest

Price Classes, Plaintiffs and all putative class members are asserting the same breach of

contract claim—they were underpaid gas royalties in breach of their lease. The factual

circumstances underlying the named plaintiffs’ claims are generally the same as the

putative class members in the No Deductions and Highest Price Classes: each Plaintiff

entered a contract with the Defendants, each received royalty payments from Defendants,

and those payments were allegedly improperly determined. (Pls.’ Br., at 20-21).

       Reliance contends the royalty and valuation clauses, specifically the “arms-length

sale” language, are not the same in the leases of all putative class members, destroying

typicality. (Reliance Br. Opp’n., at 25). The Court finds the language variation is not

sufficient to challenge typicality. First, as explained in the commonality analysis, Defendants

calculated royalties using the same methodology for all of its Lessors, regardless of lease

language. Therefore, despite a difference in lease language, the claims of all putative class

members still arise from the same course of conduct.



                                               26
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 27 of 56




       Second, the differences in lease language do not impact typicality because the class

and its representatives are still asserting the same legal theory. See Anderson v. Merit

Energy Co., No. 07-CV-01025-LTB-BNB, 2008 WL 2484187, at *5 (D. Colo. June 19,

2008)(finding typicality was satisfied despite differences in lease language). The class

representatives are asserting the same breach of contract claims as the rest of the class.

These claims rest on the same underlying facts; namely, the Defendants’ methodology used

to calculate and pay royalties to lessors as well as form leases.

       A defendant can challenge typicality by proving the plaintiff or a small subclass is

“subject to a unique defense that is likely to become a major focus of the litigation.” Beck v.

Maximus, Inc., 457 F.3d 291, 301 (3d Cir. 2006). The Third Circuit explained if a defense

only applicable to the class representative became the focus of the litigation, it would divert

attention and resources from the class as a whole and leave the class members “severely

disadvantaged.” Id. at 300 (quoting Zenith Laboratories, Inc. v. Carter-Wallace, Inc., 530

F.2d 508 (3d Cir.1976)).

       Regarding the Implied Duty Class, Reliance argues that Plaintiffs’ leases contain a

disclaimer of implied obligations that a majority of the putative class’ leases do not contain

and that this issue is likely to become the focus of the litigation. (Reliance Br., at 26 (citing Ex.

1 Decl. of Howe, at ¶¶ 55–58)). The Court agrees. Based on the Court’s own analysis of the

leases which Plaintiffs represented were not “fully or partially released” and based on the

report submitted by Reliance’s Land Manager, Brandon Keith Howe, the implied duty waiver



                                                27
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 28 of 56




is only present in some lease forms written by Carrizo and one lease form written by Magnum

Land. (See, e.g. Doc. 141-7, Lease C366 (Carrizo form lease)(“…no implied covenant,

agreement or obligation shall be read into this agreement or imposed upon the parties or

either of them."); Doc. 141-20, Lease C1152 (Carrizo form lease)(same language); Doc. 144-

37, Lease C10333 (Magnum Land form lease)(same language); see also Decl. of Howe, Doc.

119-1, at ¶¶ 53-58). This means that only two out of the at least fifteen different lease forms

included in the Implied Duty Class would be subject to this unique defense. (See Decl. of

Howe, Doc. 119-1, at ¶ 53–58). Out of the 253 individual leases submitted to the Court, an

estimated 130 individual leases utilize the lease form that contains an implied duty waiver;

while the remaining 123 leases do not have a waiver. (See Leases Chart, Doc. 141). In a

claim alleging only a violation of an implied duty, under Pennsylvania law, a waiver of implied

duties is likely to become a major focus of the litigation. See Hutchison v. Sunbeam Coal

Corp., 519 A.2d 385, 389-90 (Pa. 1986); Jacobs, 772 A.2d at 455. This would severely

disadvantage about half of the Implied Duty class whose leases do not contain the waiver as

the class representatives may be required to devote greater time and resources to advance

the claims of those class members whose leases contain a waiver of the implied duty, to the

detriment of the claims of those class members whose leases do not contain such an implied

duty waiver. Plaintiffs have, therefore, failed to demonstrate typicality for the Implied Duty

Class. Failing to prove typicality further demonstrates the Implied Duty Class cannot be

certified.



                                               28
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 29 of 56




       With respect to all three proposed classes, Defendant Carrizo also generally asserts

that “[a] number of the leases contain arbitration clauses requiring disputes under the lease

agreements, including claims for breach of the agreement, to be resolved through

arbitration” and that the absence of an arbitration clause in the named Plaintiffs’ leases thus

“presents questions about whether their claims are typical and the adequacy of their

representation with respect to those class members who have such clauses.” (Carrizo Br.

Opp’n., at 18). Carrizo relies upon Jensen v. Cablevision to support its argument, but the

facts of that case are inapplicable to the present facts. Jensen v. Cablevision Sys. Corp.,

372 F. Supp. 3d 95, 124 (E.D.N.Y. 2019), appeal dismissed, leave to appeal denied, No.

19-628, 2019 WL 4296129 (2d Cir. Aug. 28, 2019). In Jensen, the plaintiff was held to be

atypical because he opted out of an arbitration agreement, while 99 percent of the proposed

class did not opt out. Id. Here, Reliance’s Land Manager, Howe, declared that seven out of

the fifteen unique lease forms he identified contain arbitration clauses. (Decl. of Howe, Doc.

119-1, at ¶¶ 44-50). Based on the Court’s analysis of the 253 non-duplicative, fully non-

released leases submitted by Plaintiffs, an estimated 72 of these leases may contain an

arbitration provision. (See Docs. 141-147). This is not sufficient to defeat typicality as it is

not likely to become a major focus of the litigation in the same way an implied duty would for

the Implied Duty class.

       The Plaintiffs have demonstrated that their claims set forth in the No Deductions and

Highest Prices Classes rely on the same legal theories and underlying factual



                                                29
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 30 of 56




circumstances as the remaining class members. Further, there are no defenses unique to

the class representatives that would severely disadvantage those classes. Therefore,

Plaintiffs have demonstrated typicality as to those two classes.

       As a result, the No Deductions and Highest Price Classes have met the prerequisites

and requirements of Rule 23(a) and the Court will proceed to analyze their sufficiency as a

class under Rule 23(b). However, the Implied Duty Class has not met the commonality,

typicality, or ascertainability requirements and cannot satisfy Rule 23(a) and certification will

therefore be denied for this class without further analysis. See Fed. R. Civ. P. 23(b)(“A class

action may be maintained if Rule 23(a) is satisfied and if… “)(emphasis added).

                                         C. Rule 23(b)

       1. Rule 23(b)(2)

       In relevant part, under Rule 23(b), if the putative class has satisfied all of the

elements under Rule 23(a), the class may be certified as a 23(b)(2) class and/or a 23(b)(3)

class. Fed. R. Civ. P. 23(b). In order to certify a class under Rule 23(b)(2), the party

opposing the class must have “acted or refused to act on grounds that apply generally to the

class.” Fed. R. Civ. P. 23(b)(2). The final injunctive relief or corresponding declaratory relief

must be “appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

       The key to the (b)(2) class is the indivisible nature of the injunctive or
       declaratory remedy warranted—the notion that the conduct is such that it can
       be enjoined or declared unlawful only as to all of the class members or as to
       none of them. In other words, Rule 23(b)(2) applies only when a single
       injunction or declaratory judgment would provide relief to each member of the
       class. It does not authorize class certification when each individual class

                                               30
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 31 of 56




       member would be entitled to a different injunction or declaratory judgment
       against the defendant. Similarly, it does not authorize class certification when
       each class member would be entitled to an individualized award of monetary
       damages.

Dukes, 564 U.S. at 360-361 (internal citations and quotation marks omitted)(emphasis in

original). Unlike Rule 23(b)(3), Rule 23(b)(2) “provides no opportunity for . . . class

members to opt out, and does not even oblige the District Court to afford them notice of the

action.” Dukes, 564 U.S. at 362. Thus,

       The procedural protections attending the (b)(3) class—predominance,
       superiority, mandatory notice, and the right to opt out—are missing from (b)(2)
       not because the Rule considers them unnecessary, but because it considers
       them unnecessary to a (b)(2) class. When a class seeks an indivisible
       injunction benefiting all its members at once, there is no reason to undertake a
       case-specific inquiry into whether class issues predominate or whether class
       action is a superior method of adjudicating the dispute. Predominance and
       superiority are self-evident. But with respect to each class member's
       individualized claim for money, that is not so—which is precisely why (b)(3)
       requires the judge to make findings about predominance and superiority before
       allowing the class. Similarly, (b)(2) does not require that class members be
       given notice and opt out rights, presumably because it is thought (rightly or
       wrongly) that notice has no purpose when the class is mandatory, and that
       depriving people of their right to sue in this manner complies with the Due
       Process Clause. In the context of a class action predominantly for money
       damages we have held that absence of notice and opt out violates due process.
       See Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812, 105 S.Ct. 2965, 86
       L.Ed.2d 628 (1985).

Dukes, 564 U.S. at 362-363.

       Nonetheless, “[a]lthough Rule 23(b)(2) classes need not meet the additional

predominance or superiority requirements of Rule 23(b)(3), ‘it is well established that the

class claims must be cohesive’” and “‘[i]ndeed, a (b)(2) class may require more



                                               31
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 32 of 56




cohesiveness than a (b)(3) class.” Gates v. Rohm & Haas Co., 655 F.3d 255, 263-64 (3d

Cir. 2011)(quoting Barnes v. Am. Tobacco Co., 161 F.3d 127, 142-43 (3d Cir. 1998)). See

also, id. at 264 n. 12 (noting that “Commentators have noted that certification requirements

under Rule 23(b)(2) are more stringent than under (b)(3).”).

        As the Advisory Committee explained when addressing Rule 23(b)(2),

        This subdivision is intended to reach situations where a party has taken action
        or refused to take action with respect to a class, and final relief of an injunctive
        nature or of a corresponding declaratory nature, settling the legality of the
        behavior with respect to the class as a whole, is appropriate. Declaratory relief
        “corresponds” to injunctive relief when as a practical matter it affords injunctive
        relief or serves as a basis for later injunctive relief. The subdivision does not
        extend to cases in which the appropriate final relief relates exclusively or
        predominantly to money damages. Action or inaction is directed to a class
        within the meaning of this subdivision even if it has taken effect or is threatened
        only as to one or a few members of the class, provided it is based on grounds
        which have general application to the class.

Fed. R. Civ. P. 23(b)(2) advisory committee note to 1966 Amendment (italics added). 4

        In this case, Plaintiffs “seek[] certification of . . . [the] Classes under Rule 23(b)(2) for

injunctive relief in the form of declaratory judgment against BKV concerning the Plaintiff’s

[sic] and the Classes’ rights under the Class Leases.” (Pls.’ Br., Doc. 96-2, at 27). Plaintiffs

explain that “[i]njunctive relief is not sought against Carrizo and Reliance given that,




        4   Conversely, although Rule 23(b)(2) “does not extend to cases in which the appropriate final relief
relates exclusively or predominantly to money damages,” Fed. R. Civ. P. 23(b)(2) advisory committee note
to 1966 Amendment, Rule 23(b)(2) should not “be read to nullify [Rule 23(b)(3)] protections whenever a
plaintiff class, at its option, combines its monetary claims with a request — even a ‘predominating request’
— for an injunction”, Dukes, 564 U.S. at 364.


                                                      32
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 33 of 56




following BKV’s acquisition, they are no longer involved in the calculation or payment of

royalties under the Class Leases.” (Id. at 28 n. 15).

       The Court will deny Plaintiffs’ request for certification of injunctive and/or declaratory

relief pursuant to Rule 23(b)(2) for the No Deductions Class. Preliminarily, in requesting

injunctive relief, Plaintiffs only set forth, in brief fashion, assertions in support of the need for

such relief with respect to the Highest Price Class and Implied Duty Class, raising a serious

question as to whether Plaintiffs are even seeking injunctive relief as to the No Deductions

Class. (See Pls.’ Br., Doc. 96-2, at 28). With respect to declaratory relief for the No

Deductions Class, Plaintiffs state only that they “are entitled to a declaration from the Court

regarding the proper interpretation of the Class Leases to pay the royalty based upon . . .

the deduction-free gross sale proceeds. . . .” (Id. at 29). However, neither injunctive nor

declaratory relief may be certified under Rule 23(b)(2) for the No Deductions Class. As

previously stated, Plaintiffs only seek “injunctive relief in the form of declaratory judgment

against BKV . . .” (id. at 27), as Carrizo and Reliance have fully assigned their interests in

the class leases to BKV. Further, Plaintiffs have admitted that BKV does not deduct post-

production costs from its royalty payments. (Id. at 15). Therefore, issuing an injunction will

not redress any harm the No Deductions Class may have suffered; only monetary damages

will suffice. Further, declaratory relief is not available where Plaintiffs have admitted that

BKV does not engage in the purported wrong for which they seek redress.




                                                 33
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 34 of 56




       With respect to the Highest Price Class, Plaintiffs seek injunctive relief due to BKV’s

“continuing” breach of the leases by “calculating royalties based solely on the sale price

received rather than the higher of the sale price, the NYMEX spot price and the local market

price.” (Pls.’ Br., Doc. 96-2, at 28). Plaintiffs, without further argument, assert that “[i]n the

absence of a judicial declaration that BKV is improperly computing and paying royalties,

BKV will presumably continue to breach the Class Leases and Plaintiff and the Classes will

be required to pursue additional relief in the future.” (Id. at 28-29). Similarly, Plaintiffs seek

declaratory relief in the form of “a declaration from the Court regarding the proper

interpretation of the Class Leases to pay the royalty based upon . . . the NYMEX spot price

or the local market price if that amount is greater than the price received by BKV. . . .” (Id. at

29). Although Plaintiffs generally assert that “[a]bsent a judicial declaration, money damages

alone are insufficient to redress the irreparable harm”, Plaintiffs fail to further explain how

the requested relief for this Class is appropriate or meets the requirements of Rule 23(b)(2).

       As previously stated, Rule 23(b)(2) “does not extend to cases in which the

appropriate final relief relates exclusively or predominantly to money damages,” Fed. R. Civ.

P. 23(b)(2) advisory committee note to 1966 Amendment. Additionally, Rule 23(b)(2) “does

not authorize class certification when each class member would be entitled to an

individualized award of monetary damages.” Dukes, 564 U.S. at 360-361. Here, even

Plaintiffs’ explanations for the need for injunctive and declaratory relief for the Highest Price

Class turn on the issue of money and the monetary relief to which Plaintiffs assert that they



                                                34
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 35 of 56




are, and continue to be, entitled. Nor can it be reasonably denied that the appropriate final

relief, and the relief principally requested by Plaintiffs, relates predominately to money

damages. Furthermore, as addressed infra with respect to Plaintiffs’ motion for class

certification pursuant to Rule 23(b)(3), should Plaintiffs prevail in this action, each class

member would necessarily be entitled to an individualized award of monetary damages,

which require consideration of a number of factors including the terms of his/her lease as

well as the affirmative defenses asserted by Defendants which may apply to some, but not

all, of the class members.

       In addition, the mandatory nature of Rule 23(b)(2) and thus the inability of class

members to opt out, in addition to the lack of any need that a class member be afforded

notice of the action, further mitigates in favor of denying Plaintiffs’ motion for class

certification of the Highest Price Class and the No Deductions Class for the requested

injunctive and declaratory relief. Here, the individual lease holders must have the right to

opt-out, and the absence of the ability to do so severely prejudices their rights and also risks

subjecting them, without their consent, to the doctrines of issue preclusion and collateral

estoppel. As noted by the Supreme Court, “[i]n the context of a class action predominantly

for money damages we have held that absence of notice and opt out violates due process.”

Dukes, 564 U.S. at 363 (citing Phillips Petroleum Co., 472 U.S. at 812). In addition, the

Dukes Court made clear that Rule 23(b)(2) fails to ensure that a class member who may be

entitled to monetary damages will not be collaterally estopped from doing so should



                                                35
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 36 of 56




litigation, from which they had no power to exclude themselves, be resolved against them. 5

See id. at 354.

        Finally, Plaintiffs fail to establish that sufficient cohesiveness exists as to either class,

instead only vaguely asserting that “Defendants have acted (or refused to act) on grounds

that apply to members of the Classes. Therefore, the Classes are sufficiently cohesive

under Rule 23(b)(2) and final injunctive and declaratory relief is appropriate.” (Pls.’ Br., Doc.

96-2, at 29). Such minimal and conclusive argument is insufficient to demonstrate sufficient

cohesiveness or meet the “more stringent” certification requirements of Rule 23(b)(2), see

Gates, 655 F.3d at 264 n. 12.

        For the afore-discussed reasons, Plaintiffs’ motion for class certification pursuant to

Rule 23(b)(2) will be denied as to all proposed Classes.




        5   In Dukes, in response to Respondents’ argument that their claims for backpay were appropriately
certified as part of a class under Rule 23(b)(2) because those claims did not “predominate” over their
requests for injunctive and declaratory relief, the Court explained:
          In this case, for example, the named plaintiffs declined to include employees' claims for
          compensatory damages in their complaint. That strategy of including only backpay claims
          made it more likely that monetary relief would not “predominate.” But it also created the
          possibility (if the predominance test were correct) that individual class members'
          compensatory-damages claims would be precluded by litigation they had no power to hold
          themselves apart from. If it were determined, for example, that a particular class member is
          not entitled to backpay because her denial of increased pay or a promotion was not the
          product of discrimination, that employee might be collaterally estopped from independently
          seeking compensatory damages based on that same denial. That possibility underscores
          the need for plaintiffs with individual monetary claims to decide for themselves whether to
          tie their fates to the class representatives' or go it alone—a choice Rule 23(b)(2) does not
          ensure that they have.
Dukes, 564 U.S. at 364 (emphasis in original).


                                                    36
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 37 of 56




       2. Rule 23(b)(3)

       Plaintiffs also seek to certify the classes under Rule 23(b)(3). (Pls.’ Br., at 30). In

order to satisfy Rule 23(b)(3), a class must have already satisfied the requirements of Rule

23(a). See Fed. R. Civ. P. 23(b). If a class satisfies the Rule 23(a) requirements, it can be

certified under Rule 23(b)(3) if the Court finds that “the questions of law or fact common to

class members predominate over any questions affecting only individual members, and that

a class action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). In determining predominance and superiority, a Court

should look to pertinent matters including:

       (A) the class members' interests in individually controlling the prosecution or
       defense of separate actions;
       (B) the extent and nature of any litigation concerning the controversy already
       begun by or against class members;
       (C) the desirability or undesirability of concentrating the litigation of the claims
       in the particular forum; and
       (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3)(A)-(D).

               a. Predominance

       The Court first turns to the predominance requirement of Rule 23(b)(3).

       To establish that “questions of law or fact common to class members predominate

over any questions affecting only individual members,” Fed. R. Civ. P. 23(b)(3), a plaintiff

must identify the issues that are common to the putative class and prove that those issues

are “more prevalent or important than the non-common, aggregation-defeating, individual



                                                37
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 38 of 56




issues,” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045, 194 L. Ed. 2d 124

(2016). An individual issue requires “evidence that varies from member to member”

whereas a common issue is one where “the same evidence will suffice for each member.”

Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 185 (3d Cir. 2019).

        As long as “one or more of the central issues in the action are common to the class

and can be said to predominate,” the requirement is satisfied, even if “other important

matters will have to be tried separately, such as damages or some affirmative defenses

peculiar to some individual class members.” Tyson Foods, 136 S. Ct. at 1045; see also

Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 371 (3d Cir. 2015)(“[T]he presence of

individual questions does not per se rule out a finding of predominance”)(internal quotations

omitted). Moreover, the putative class only needs to prove that common questions

predominate, “not that those questions will be answered, on the merits, in favor of the

class.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 459, 133 S. Ct.

1184, 185 L. Ed. 2d 308 (2013).

        As discussed in connection with the commonality prong, Plaintiffs have identified

common issues for each class. The No Deductions Class presents the common issues of:

(1) whether Defendants’ royalty calculation method deducted post production costs from the

royalties paid to lessors, 6 and (2) if so, whether the deduction of post production costs



        6The No Deduction Class solely consists of persons or entities whose leases “expressly prohibits
the deduction of post-production expenses.” (Pls.’ Mot. Class Cert., at 1).


                                                   38
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 39 of 56




violated a prohibition against such deductions in the lease. The common issue for the

Highest Price Class is whether the Defendants compared the NYMEX spot price or local

market price to the price received in order to pay lessors the highest of these prices. Both

classes will need to determine the common issue of whether the transactions between

Defendants and DTE or Twin Eagle were in fact arms-length sale transactions with

unaffiliated third parties subject to the contractual proviso pursuant to which the royalty the

lessor receives for the gas production is a percentage of the price paid to the lessee.

Recognizing that the predominance requirement is “far more demanding than the

commonality requirement,” In re Hydrogen Peroxide, 552 F.3d at 311, the question

becomes under Rule 23(b)(3) whether these afore-mentioned common issues predominate.

       Defendants present a number of arguments in an attempt to show that common

issues do not predominate.

       Defendant Carrizo first argues that the Highest Price Class cannot prove common

issues predominate as “what constitutes a ‘reasonable price’ varies from leasehold to

leasehold.” (Carrizo Br. Opp’n., at 7). However, the Court does not need to determine what

the reasonable price at each leasehold would have been at this stage. Zehentbauer Family

Land, LP v. Chesapeake Expl., L.L.C., 935 F.3d 496, 506 (6th Cir. 2019)(holding that

determining whether deducting post-production costs breached class leases “does not

require an estimation of the individual market prices of oil and gas at each well”);

Fankhouser, 2010 WL 5256807, at *4. Instead, the liability inquiry is focused on the method



                                               39
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 40 of 56




that was used by the Defendants to value the gas and to calculate royalties for all of the

lessors. Similarly, determining whether transactions with DTE or Twin Eagle were arms-

length sale transactions is not dependent upon finding what the reasonable price would

have been for each leasehold.

       If the price in fact varies depending on the leasehold or other factors, that variability

would only be a factor used to calculate damages. Id. (holding the quality of the gas from

each well “is merely a matter related to damages, not liability”). Individual calculation of

damages does not destroy the predominance of common issues. Neale, 794 F.3d at 374-

75; see also In re Modafinil Antitrust Litig., 837 F.3d 238, 260 (3d Cir. 2016)(holding

damages do not need to be “susceptible of measurement across the entire class for

purposes of Rule 23(b)(3)”), as amended (Sept. 29, 2016); Reyes, 802 F.3d at 485 (“[A]n

inability to calculate damages on a classwide basis will not, on its own, bar certification.”);

Bell Atl. Corp. v. AT&T Corp., 339 F.3d 294, 306 (5th Cir. 2003)(“Even wide disparity among

class members as to the amount of damages suffered does not necessarily mean that class

certification is inappropriate.”).

       Defendant Reliance depends on Comcast v. Behrend in arguing that the Plaintiffs

must prove damages on a class-wide basis. (Reliance Br. Opp’n., at 15-16 (citing Comcast

Corp. v. Behrend, 569 U.S. 27, 30, 133 S. Ct. 185 L. Ed. 2d 515 (2013)). However, the Third

Circuit, along with several other circuits, held that the Comcast case was “specific to the

antitrust claim at issue,” and the “recognition that individual damage calculations do not



                                               40
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 41 of 56




preclude class certification under Rule 23(b)(3) is well nigh universal.” Neale, 794 F.3d at

374-75 (internal quotations omitted)(collecting cases); see, e.g., In re Deepwater Horizon,

739 F.3d 790, 815 (5th Cir. 2014)(finding where predominance is based on common issues

of liability, and not based on common issues of damages, “nothing in Comcast mandates a

formula for classwide measurement of damages”); Roach v. T.L. Cannon Corp., 778 F.3d

401, 402 (2d Cir. 2015)(“We hold that Comcast does not mandate that certification pursuant

to Rule 23(b)(3) requires a finding that damages are capable of measurement on a

classwide basis.”); W. Palm Beach Police Pension Fund v. DFC Glob. Corp., No. CV 13-

6731, 2016 WL 4138613, at *14 (E.D. Pa. Aug. 4, 2016)(“Subsequent to the decision

in Comcast, it remains the law in the Third Circuit that the need to perform individual

damages calculations does not foreclose class certification under Rule 23(b)(3).”); Wallace

B. Roderick, 725 F.3d at 1220 (noting Comcast does not prohibit the certification of a class

of natural gas royalty owners if individual damage calculations are needed). Therefore, the

alleged need for a well-by-well analysis does not impact the predominance determination.

       Moreover, Plaintiffs have demonstrated that damages can be calculated for the class

utilizing Defendants’ data and publicly available information. “Damages can be calculated as

the amount that should have been paid to the class members according to the terms of the

leases and subtracting the amount that was actually paid to the class members.” (Reineke

Expert Report, Doc. 96-7, at 7). As to the Highest Price Class, Plaintiffs’ expert stated:

       The only difference between each member of the proposed Highest Price Class
       is the amount of payment owing to each particular royalty owner for this failure

                                               41
        Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 42 of 56




        to compare prices. This difference, however, is attributable to the differing
        fractional interest each royalty owner has and the varying volumes produced
        from each particular well. The Defendants’ business records contain both the
        fractional interest of each royalty owner by well and the volumes produced by
        each well every month throughout the Class Period.

(Id. at 7–8). 7 Therefore, the calculation of damages does not preclude a finding that

common issues predominate.

        Defendants next argue that individual issues predominate over common issues

because of the variety of language used in the lease term prohibiting post-production cost

deductions. (Carrizo Br. Opp’n., at 12-15; Reliance Br. Opp’n., at 13-14). The variations in

lease language may affect a calculation of damages, but they do not affect the predominant

common questions regarding Defendants’ liability for breach of contract. Naylor Farms v.

Chaparral, 923 F.3d at 795 (finding variations in leases did not defeat predominance);

Naylor Farms v. Anadarko, 2009 WL 8572026, at *8 (variety of lease language may affect

damages but is not determinative of predominance); Anderson v. Merit Energy Co., 2008

WL 2484187, at *8 (“Merit's argument that individualized issues relating to varying language

the Royalty Agreements will predominate over the common issues in this case must,


        7The same holds true with respect to the No Deductions Class. As Plaintiffs’ expert explained:
       The only difference between each member of the proposed No Deductions Class is the
       amount of underpayment owing to each particular royalty owner for this improper deduction
       of post-production costs and marketing fees. This difference, however, is attributable to the
       differing fractional interest each royalty owner has and the varying volumes produced from
       each particular well. The Defendants’ business records contain both the fractional interest
       of each royalty owner by well and the volumes produced by each well every month
       throughout the Class Period. Since deductions are determined on a Class Well basis before
       being allocated to each royalty owner each month by the Defendants, the same can be done
       here.
(Reineke Expert Report, Doc. 96-7, at 7-8).


                                                    42
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 43 of 56




however, fail.”); Freebird, Inc. v. Merit Energy Co., No. CIV.A. 10-1154-KHV, 2011 WL

13638, at *8 n.7 (D. Kan. Jan. 4, 2011); Zehentbauer, 2018 WL 3496089, at *7 (finding

predominance satisfied despite differences in agreement language). In cases where the

same royalty calculation methodology was used for all royalty owners, variations in lease

language have been held to be immaterial to class certification. See Fankhouser, 2010 WL

5256807, at *6 (“The variations in Btu content of the wells and lease language are

immaterial given defendant’s identical treatment of all class members for royalty purposes.

Those individual differences do not predominate over the common issue…”); Beer v. XTO

Energy, Inc., No. CIV-07-798-L, 2009 WL 764500, at *7 (W.D. Okla. Mar. 20, 2009).

       Here, determining what costs were permitted to be deducted from a royalty payment

by each lease is a secondary issue related to damages. The primary issue for the No

Deductions Class is whether the royalties were calculated with or without deductions for

post-production costs. The evidence needed to answer this question will suffice for the

entire class because, as explained supra, Defendants Reliance and Carrizo used the same

royalty calculation method for all leases regardless of contract language. For example, if it

were found there were no post-production costs deducted by the Defendants or that all gas

sales were the result of arms-length sale transactions with an unaffiliated third party, the

issue would be resolved for the whole class using the same evidence in one stroke. If it

were found that the Defendants in fact deducted post production costs and did so in




                                               43
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 44 of 56




violation of a prohibition against such deductions, then resort to the individual lease forms

would be for analysis only to determine damages, not the common issue of liability.

       Carrizo and Reliance also both specifically identify the presence or absence of a

market enhancement clause as an example of a lease term that would destroy

predominance. (Carrizo Br. Opp’n., at 12-14; Reliance Br. Opp’n., at 14). Market

enhancement is a term of art which “refers to processes or treatments performed after the

gas is already in a marketable condition.” (Reineke Rebuttal Expert Report, Doc. 135-4, at

2) (emphasis original). The market enhancement clauses do not destroy predominance

because the marketability of the gas is not determined well-by-well. As Plaintiffs’ expert

explained,

       [N]o class well is treated individually. Rather, all the Class Wells are connected
       to a gathering system. On the gathering system the raw gas is commingled into
       a single stream that is compressed, dehydrated, treated and delivered to the
       high-pressure transmission pipeline market. Once the gas is commingled into
       a single stream on the gathering system it is not identifiable as coming from
       any particular well. Thus, no well-by-well analysis is necessary to determine
       what is needed on an individual well basis to place the gas into a marketable
       condition.

(Id.). The marketability of the gas is not determined on an individual well basis and thus is

not an individual issue that would predominate over the common issues.

       The common issues also predominate over any potential need to analyze the

individual intent and understanding of the parties. Again, the predominant issue in this

matter is the Defendants’ conduct when calculating royalties, including whether pre and post

production costs were properly deducted from the price of the gas sold on which the royalty

                                              44
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 45 of 56




payment was then calculated. This is especially true where the Defendants have used the

same royalty calculation method for all class members. In a similar case, the District Court

of Kansas held:

       We align our court with those of Louisiana, North Dakota, and Oklahoma in
       holding that in a purported class action claiming improper calculation of
       royalties, there is no need to examine individual lease formation and the intent
       of the parties thereto for purposes of determining predominance of common
       issues or manageability in certification proceedings where there has been
       shown a systemic common course of conduct by an oil and gas lessee in
       calculating royalties payable.

Hershey v. ExxonMobil Oil Corp., No. 07-1300-JTM, 2011 WL 1234883, at *10 (D. Kan.

Mar. 31, 2011).

       In the present case, for the reasons previously set forth, supra, Plaintiffs have

demonstrated by a preponderance of the evidence that the leases are identical or

substantially identical for purposes of resolving the common liability issues identified herein

for the No Deductions and Highest Price Classes. Plaintiffs have carried their burden of

demonstrating predominance, notwithstanding Carrizo’s argument to the contrary.

       Defendants further argue that the affirmative defenses applicable to subsets of the

putative classes will preclude a finding of predominance. (Reliance Br. Opp’n., at 21–22;

Carrizo Br. Opp’n., at 15-16, 18-19). In general, if there are issues common to the class that

predominate over individual issues, the class can be certified “even though other important

matters will have to be tried separately, such as damages or some affirmative defenses

peculiar to some individual class members.” Tyson Foods, 136 S. Ct. at 1045; see also



                                               45
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 46 of 56




Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1261 (11th Cir. 2003)(individual

affirmative defenses that “pertained primarily to the issue of damages rather than liability” do

not predominate over common issues), aff'd sub nom. Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 125 S. Ct. 2611, 162 L. Ed. 2d 502 (2005). The Defendants raise

three affirmative defenses as potentially defeating predominance: the statute of limitations,

contract terms requiring notice and opportunity to cure, and contract terms mandating

arbitration or alternative dispute resolution (“ADR”).

       First, Defendant Carrizo contends that determining whether each class member’s

claim is barred by the statute of limitations is an individual question that predominates over

common questions. (Carrizo Br. Opp’n., at 15-16). Carrizo further argues the application of

the discovery rule to toll the statute of limitations requires “fact-based determinations for

each lessor regarding what he or she knew and when.” (Id. at 16). However, the cases

Carrizo cites in support of its argument did not hold that the statute of limitations defense

defeated class certification; they merely found that the District Court below failed to evaluate

the defense at all. See Adair, 764 F.3d at 370 (noting the court on remand may find it was

“ultimately correct that the statute of limitations is no bar to class certification”); Seeligson v.

Devon Energy Prod. Co., L.P., 761 F. App'x 329, 339 (5th Cir. 2019)(“The district court did

not consider the statute of limitations and tolling questions in its predominance analysis”).

       The Third Circuit has held that “[a]s long as a sufficient constellation of common

issues binds class members together, variations in the sources and application of statutes



                                                 46
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 47 of 56




of limitations will not automatically foreclose class certification under Rule 23(b)(3).” In re

Linerboard Antitrust Litig., 305 F.3d 145, 162 (3d Cir. 2002)(quoting Waste Mgmt. Holdings,

Inc. v. Mowbray, 208 F.3d 288, 296 (1st Cir. 2000)); see also Hoxworth, 980 F.2d at 924

(“The existence of a statute of limitations issue does not compel a finding that individual

issues predominate over common ones.”)(quoting Cameron v. E.M. Adams & Co., 547 F.2d

473, 478 (9th Cir. 1976)); Thomas v. SmithKline Beecham Corp., 201 F.R.D. 386, 395-96

(E.D. Pa. 2001)(“[T]he overwhelming weight of authority in the Third Circuit has held that the

question of whether the named plaintiffs' claims are time-barred is inappropriate for

adjudication at the class certification stage.”).

       Whether and when the discovery rule tolled the statute of limitations for each

putative class member is not an issue that predominates over the common issues in this

case. Abraham v. WPX Prod. Prods., LLC, 317 F.R.D. 169, 231 (D.N.M. 2016)(“Even if the

question is individual—for example… if the discovery rule might delay the accrual of

the statute for some class members but not others—it still typically does not defeat

predominance.”); Naylor Farms v. Anadarko, 2009 WL 8572026, at *7 (“[T]here is little to no

risk that the issue of the statute of limitations will predominate.”). In Naylor Farms v.

Anadarko, the District Court reasoned “[i]f the Defendants are successful in limiting the

duration of Plaintiff Naylor Farm's damages, it merely narrows the scope of the named-

plaintiff's claims it does not alter the nature of the claims at issue in this case.” Id. See also

In re Linerboard, 305 F.3d at 163 (statute of limitations issues “go to the right of a class



                                                47
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 48 of 56




member to recover, in contrast to underlying common issues of the defendant's liability”)

(quotations omitted). Likewise, here, the statute of limitations issues do not change the

underlying substantive claim regarding Defendants’ liability for breach of contract; they only

limit the damages that a class member may recover. And, as previously explained, the

individual calculation of damages does not preclude a finding of predominance. Neale, 794

F.3d at 374-75. Therefore, whether an individual class member’s claim is barred by the

statute of limitations will not predominate over the common issues.

       Defendants next contend that the fact that some form leases contain a notice and

cure provision defeats predominance. (Reliance Br. Opp’n., at 21-22; Carrizo Br. Opp’n., at

18-19). Rule 23(b)(3) does not require that all issues are common to the class; only that

individual issues do not predominate. In re Prudential Ins. Co. Am. Sales Practice Litig.

Agent Actions, 148 F.3d 283, 315 (3d Cir. 1998). The presence of a notice and cure

provision will not predominate over the common issues in this case as these terms do not

alter the underlying claims. Belcher v. Ocwen Loan Servicing, LLC, No. 8:16-CV-690-T-

23AEP, 2018 WL 1701963, at *13 (M.D. Fla. Mar. 9, 2018), report and recommendation

adopted in part, No. 8:16-CV-690-T-23AEP, 2018 WL 1701964 (M.D. Fla. Apr. 2,

2018), appeal denied, No. 18-90011, 2018 WL 3198552 (11th Cir. June 29, 2018). See also

Reardon v. ClosetMaid Corp., No. 2:08-CV-01730, 2013 WL 6231606, at *18 (W.D. Pa.

Dec. 2, 2013)(individual affirmative defenses did not defeat certification)(citing Demmick v.

Cellco P'ship, No. CIV.A. 06-2163 JLL, 2010 WL 3636216, at *12 (D.N.J. Sept. 8, 2010));



                                              48
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 49 of 56




Dzielak v. Whirlpool Corp., No. CV 2:12-89 (KM)(JBC), 2017 WL 6513347, at *17 (D.N.J.

Dec. 20, 2017)(individualized affirmative defenses did not predominate).

        The Defendants also argue that the presence of ADR or mandatory arbitration

clauses in some of the form leases divides the class. (Reliance Br. Opp’n., at 22; Carrizo Br.

Opp’n., at 18-19). Reliance’s Land Manager, Howe, declared that seven out of the fifteen

lease forms he identified have arbitration or alternative dispute resolution provisions. (Decl.

of Howe, Doc. 119-1, at ¶¶ 44-50). Based on the Court’s analysis of the unreleased

contracts submitted by Plaintiffs, an estimated 72 leases may contain an ADR provision. 8

(See Docs. 141–147).

        Even though some putative class members may be subject to a mandatory

arbitration clause, this individual issue does not predominate over the common issues.

Herrera v. LCS Fin. Serv. Corp., 274 F.R.D. 666, 681 (N.D.Cal.2011) (“The fact that some

members of a putative class may have signed arbitration agreements or released claims

against a defendant does not bar class certification.”); Lerner v. Haimsohn, 126 F.R.D. 64,

66 (D. Colo. 1989)(“Finally, the possible arbitration of some class member claims will not, by

itself, defeat class certification.”) (citing Shankroff v. Advest, Inc., 112 F.R.D. 190, 194

(S.D.N.Y. 1986)); Davis v. Four Seasons Hotel Ltd., No. CIV. 08-00525 HG-BMK, 2011 WL

4590393, at *4 (D. Haw. Sept. 30, 2011)(“The possibility that Four Seasons may be able to



        8The Court expresses no opinion regarding the enforceability of any arbitration agreement that
may be included in any leases entered into by the putative class members and any Defendant.


                                                   49
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 50 of 56




compel unnamed members of the putative class to arbitrate in the future does not preclude

class certification.”).

        Courts have held that issues related to arbitration agreements do not have to be

resolved at the class certification stage; but can be resolved through the creation of

subclasses or the elimination of some members of the class at a later stage. Finnan v. L.F.

Rothschild & Co., 726 F. Supp. 460, 465 (S.D.N.Y. 1989)(“Defendant submits that within the

potential class, some employees had signed liability releases, others had signed arbitration

agreements…[These issues] may well call for the eventual creation of subclasses, or for

dropping certain members from the class, but they do not defeat the merits of class

certification at this juncture.”); Coleman v. Gen. Motors Acceptance Corp., 220 F.R.D. 64,

91 (M.D. Tenn. 2004)(“[T]he court reserves the right to create a subclass, modify the class

definition, or otherwise specially treat the class members subject to arbitration at a later

juncture.”); Midland Funding, LLC v. Brent, No. 3:08 CV 1434, 2010 WL 4628593, at *4

(N.D. Ohio Nov. 4, 2010)(“Any arbitration-related defenses…may be dealt with pursuant

to Fed.R.Civ.P. 23 at a later stage in the litigation, through the creation of subclasses, or by

eliminating some members of the class.”). Therefore, at the current stage, the Court does

not need to resolve whether Defendants have waived their rights to enforce a mandatory

arbitration clause as Plaintiffs argue. (Pls.’ Reply Br., at 17-19). At this point in the litigation,

the mere possibility that Defendants will seek to enforce the arbitration clauses is not

sufficient to defeat predominance.



                                                 50
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 51 of 56




       Finally, Defendant Reliance argues that determining which individual class members

released their claims requires “individualized inquiry into the particular chain of title for the

leased property.” (Reliance Br. Opp’n., at 16). Reliance does not explain why the Court would

need to examine each individual chain of title to determine which class members released their

claims. (See id.). When asked to produce the leases they reviewed, Plaintiffs’ counsel

produced a chart which categorizes the leases that have been fully or partially released.

(Leases Chart, Doc. 141). Even if individual inquiry was required, there is no reason that

determining who released claims will predominate over the common liability issues or

damages. See Bittinger v. Tecumseh Prod. Co., 123 F.3d 877, 884 (6th Cir. 1997)(finding

certification was proper even if some class members’ claims had been released); Herrera, 274

F.R.D. at 681; Coleman, 220 F.R.D. at 90-91 (collecting cases); Finnan, 726 F. Supp. at 465.

               b. Superiority

       The final requirement to satisfy Rule 23(b)(3) is that the “class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ.

P. 23(b)(3).

       The superiority requirement asks a district court “to balance, in terms of fairness
       and efficiency, the merits of a class action against those of ‘alternative available
       methods' of adjudication.” Georgine v. Amchem Prods., Inc., 83 F.3d 610, 632
       (3d Cir.1996), aff'd,521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997).
       Fed.R.Civ.P. 23(b)(3) instructs that the matters pertinent to this inquiry include:
           (A) the interest of members of the class in individually controlling the
           prosecution or defense of separate actions; (B) the extent and nature
           of any litigation concerning the controversy already commenced by or
           against members of the class; (C) the desirability or undesirability of
           concentrating the litigation of the claims in the particular forum; [and]

                                                51
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 52 of 56




             (D) the difficulties likely to be encountered in the management of a
             class action.
       Id.

In re Cmty. Bank, 418 F.3d at 309.

       The first factor, the class members’ interests in individually controlling the action,

weighs in favor of certification. For many of the class members, the class action may be the

only economically feasible way to recover. In re Warfarin Sodium Antitrust Litig., 391 F.3d

516, 534 (3d Cir. 2004); In re Prudential, 148 F.3d at 316. Spreading litigation costs

amongst class members is especially necessary in a case that will require extensive expert

testimony. If there are class members with more significant claims, they can opt out of the

class action and pursue an individual action. In re Cmty. Bank, 418 F.3d at 309.

       Defendants argue that the second factor weighs against certification as a number of

lawsuits have already been filed in state court. (Decl. of Howe, Doc. 119-1, at ¶¶ 71-72;

Carizzo Br. Opp’n., Doc. 120-16). Reliance’s Land Manager declared that there were twelve

lawsuits pending in the Susquehanna County Court of Common Pleas. (Decl. of Howe, Doc.

119-1, at ¶¶ 71-72). Carrizo argues that there are nineteen lawsuits pending in state court.

(Carrizo Br. Opp’n., at 19-20). However, the number of individual claims is overstated by the

Defendants. For example, the Trecoske and Jarvie families have together initiated ten of the

nineteen lawsuits listed by Carrizo, on behalf of several individuals, trusts, partnerships, and

minors. (Lawsuits in the Court of Common Pleas of Susquehanna County, Doc. 120-16).

Five of the pending claims were initiated by the Andre family on behalf of a variety of



                                               52
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 53 of 56




individuals and partnerships. (Id.). The Giangrieco family has initiated three suits—one

against Carrizo and Reliance, one against Carrizo and BKV, and one against all three

defendants on behalf of a partnership. (Id.). The final lawsuit listed by Carrizo is brought by

the Perry-Miller family. (Id.). Furthermore, Carrizo conceded that these cases “have not

proceeded beyond writs of summons.” (Carrizo Br. Opp’n., at 19-20). Five families bringing

claims against the Defendants is a relatively small number of individual lawsuits in the two

classes, each with over one hundred members, demonstrating little interest by members of

the classes in individually controlling the prosecution or defense of separate actions. In re

Warfarin, 391 F.3d at 534 (superiority was met despite a small number of pending individual

claims).

       The third factor, the desirability of this forum, weighs in favor of certification. All of the

leases at issue are for properties in Northeastern Pennsylvania, specifically in Wyoming and

Susquehanna Counties. Many class members also likely reside in these counties.

Therefore, concentrating the litigation in this forum would be desirable for the parties.

Walney, 2015 WL 5333541, at *26.

       The final factor, the likely difficulties in managing a class action, also weighs in favor

of certification. Even though there are a few individual issues, as discussed above, the

predominant issues are common to the class and can be analyzed using common evidence.

Reliance’s arguments regarding the individual calculation of damages and the variations in

lease language have already been addressed. The fact that individual damages may need



                                                53
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 54 of 56




to be calculated is not a bar to certification. Tyson Foods, 136 S. Ct. at 1045; Fankhouser,

2010 WL 5256807, at *6 (manageability is not an issue where royalties need to be

recalculated).

       In addition to the enumerated factors of Rule 23(b)(3), the Court also considers that

the use of standard form contracts and the common course of conduct on the part of

Defendants weigh in favor of certification. See Gillis, 677 F. App'x at 756 (“Because form

contracts should be interpreted uniformly as to all signatories, Pennsylvania and federal

courts have recognized that claims involving the interpretation of standard form contracts

are particularly well-suited for class treatment.”); Walney, 2015 WL 5333541, at *26 (holding

class action was superior where plaintiffs possessed “materially identical form documents”

and were subject to a “common course of conduct”).

       Furthermore, the Court agrees with Plaintiffs that individual litigation of each class

member’s claims against the Defendants would strain judicial resources (Pls.’ Br., at 34).

Certification of the No Deductions Class and Highest Price Class allows over one hundred

factually identical claims in each class to be resolved in a single case with evidence

common to the classes. (See Leases Chart, Doc. 141). Certification would additionally

decrease the risk of inconsistent judgments against the three Defendants. See Adair, 764

F.3d at 371.

       For the foregoing reasons, a class action is the superior method to fairly and

efficiently adjudicating this matter, and, because this Court has also found that the



                                              54
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 55 of 56




questions of law or fact common to class members predominate over any questions

affecting only individual members, the No Deductions and Highest Price Classes satisfy the

requirements of Rule 23(b)(3).

                     D. Appointment of Class Counsel pursuant to Rule 23(g)

       Pursuant to Rule 23(g), unless otherwise provided by statute, a court that certifies a

class must appoint class counsel. In so doing, the Court must consider:

       (i) the work counsel has done in identifying or investigating potential claims in
       the action;
       (ii) counsel's experience in handling class actions, other complex litigation, and
       the types of claims asserted in the action;
       (iii) counsel's knowledge of the applicable law; and
       (iv) the resources that counsel will commit to representing the class.

Fed. R. Civ. P. 23(g)(1)(A). A Court may further “consider any other matter pertinent to

counsel's ability to fairly and adequately represent the interests of the class.” Id. at

23(g)(1)(B). Class counsel also has a duty to “fairly and adequately represent the interests

of the class.” Id. at 23(g)(4). Thus, “[w]hen one applicant seeks appointment as class

counsel, the court may appoint that applicant only if the applicant is adequate under Rule

23(g)(1) and (4). . . .” Id. at 23(g)(2).

       Here, the reasons set forth, supra, with respect to adequacy of representation under

Rule 23(a)(4) also support a finding that the law firms of LeVan Law Group, LLC, and

Berger Montague P.C. may properly be appointed as class counsel. In this case, Plaintiffs’

counsel have done significant work in identifying and investigating potential claims in this

action and have demonstrated that they have, and will continue to, commit the necessary

                                                55
       Case 3:16-cv-02187-RDM Document 157 Filed 05/18/20 Page 56 of 56




resources to representing the classes. Counsel has already conducted substantial

discovery, taken a number of depositions, and researched and fully prepared all motions

and accompanying briefs submitted on behalf of the classes in this matter. Counsel’s

curriculum vitae (Docs. 96-26, 96-27) demonstrate that both firms have been involved in

complex litigation matters, including a number of class actions, and that counsel of record

has gained experience and knowledge of the applicable law through their practice of the law

over many years. In addition, as previously noted, Defendants have not opposed the

appointment of LeVan Law Group, LLC, and Berger Montague P.C. as class counsel. Thus,

upon review of the record, the Court finds that LeVan Law Group, LLC, and Berger

Montague P.C. are “adequate” under Rule 23(g)(1) and (4).

                                        IV. CONCLUSION

       For the reasons set forth in this Memorandum Opinion, the Court will grant in part

and deny in part Plaintiffs’ Motion for Class Certification (Doc. 96). The Court will grant

Plaintiffs’ motion to certify the No Deductions and Highest Price Classes pursuant to Rule

23(b)(3). However, the Court will deny Plaintiffs’ motion for class certification of the Implied

Duty Class as well as Plaintiffs’ motion for class certification of all Classes pursuant to Rule

23(b)(2). A separate Order follows.



                                                         _s/ Robert D. Mariani_________
                                                         Robert D. Mariani
                                                         United States District Court Judge



                                               56
